Citation Nr: 0106808	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
November 1973.  His claim comes before the Board of Veterans' 
Appeals (Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


REMAND

A review of the record reflects that additional action by the 
RO is necessary before the Board can proceed with appellate 
review of the veteran's appeal.  In a VA Form 21-4138 
(Statement in Support of Claim) received in December 1999, 
the veteran requested "a local hearing to discuss [his] 
claim."  On February 4, 2000, the RO sent the veteran a 
letter indicating that he had been scheduled for such a 
hearing on February 22, 2000.  Several days later, the RO 
received the veteran's VA Form 9 (Appeal to Board of 
Veterans' Appeals), which indicated that he wished to appear 
personally at a Board hearing held at a local VA office 
before a Member of the Board.  Attached was a form provided 
by the RO, on which the veteran marked that he wanted a local 
hearing at the RO.  On February 22, 2000, the date of his 
scheduled local hearing, the veteran submitted another 
written statement on which he asked that the RO postpone his 
hearing so that he could obtain additional evidence.  There 
is no documentation of record reflecting that the veteran 
canceled, rather than postponed, the local hearing before a 
hearing officer or that he no longer wishes to be scheduled 
for a Board hearing at the RO.  

In light of the foregoing, this case is REMANDED to the RO 
for the following development:

1.  The RO should contact the veteran for 
clarification as to the type(s) of 
hearing(s) at which he wishes to present 
testimony.

2.  The RO should then schedule the 
veteran for the type of hearing he 
requests, including, if appropriate, a 
hearing before a hearing officer at the 
RO and a hearing before a Board Member at 
the RO.  

3.  Upon completion of the requested 
development, the RO should return the 
veteran's claims to the Board for further 
appellate consideration.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process.  The Board intimates no opinion as to 
the merits of this appeal.  The veteran is free to submit any 
additional evidence and argument in support of his appeal; 
however, no action is required until he is otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




